              Case 1:13-mj-00260-BAM Document 6 Filed 03/17/21 Page 1 of 1



1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11

12    UNITED STATES OF AMERICA,                  Case No. 1: 1:13-mj-00260-GSA

13                     Plaintiff,                New Case No. 1:13-mj-00260-BAM

14           v.
                                                 ORDER REASSIGNING ACTION FROM
15    ANHWAR TELLY YOUNG,                        MAGISTRATE JUDGE GARY AUSTIN TO
                                                 MAGISTRATE JUDGE BARBARA A.
16                                               McAULIFFE
                       Defendant.
17

18

19          IT IS HEREBY ORDERED that this action shall be reassigned from the docket of
20   Magistrate Judge Gary S. Austin to the docket of Magistrate Judge Barbara A. McAuliffe, for
21   purposes of defendant’s participation in Wellness Court.        All future pleadings and
22   correspondence shall hereinafter be correctly numbered as follows: 1:13-mj-00260-BAM
23

24
     IT IS SO ORDERED.
25
        Dated:    March 16, 2021                          /s/ Gary S. Austin
26
                                                  UNITED STATES MAGISTRATE JUDGE
27

28
